Citation Nr: 0303231	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  02-11 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to an increase rating for bilateral hearing loss, 
presently evaluated as 0 percent disabling.


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision by the RO in 
Huntington, West Virginia which denied a compensable rating 
for service-connected bilateral hearing loss.  


FINDINGS OF FACT

1.  All development has been accomplished and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained.

2.  The veteran's service-connected bilateral hearing loss is 
currently manifested by auditory acuity level II in the right 
ear, and auditory acuity level II in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 0 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone VA examinations, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the August 
2001 rating decision, in the April 2002 statement of the 
case, the October 2002 supplemental statement of the case and 
VA letters to the veteran dated in April 2001 and November 
2001 have provided the veteran with sufficient information 
regarding the applicable regulations.  The veteran has 
submitted written arguments.  The rating decisions, statement 
of the case and supplemental statement of the case provided 
notice to the veteran of what was revealed by the evidence of 
record.  Additionally, these documents notified him why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

In an August 2000 rating decision service connection was 
granted for bilateral hearing loss, with a 0 percent rating.  

At a March 2000 private audiological examination, the veteran 
complained of a long standing hearing problem which had 
become worse over the last six or seven years.  An audiogram 
was completed which showed a bilateral sloping sensorineural 
hearing loss, but the left ear was much worse than the right 
ear with only 68 percent discrimination as opposed to 100 
percent discrimination in the right ear.  The diagnosis was 
asymmetric hearing loss with decreased discrimination on the 
left.  The audiological test results were not interpreted.    

In April 2000 a magnetic resonance imaging (MRI) scan was 
performed of the veteran's brain.  The diagnostic impression 
was minimal right maxillary sinus disease, otherwise 
unremarkable.

In a statement dated May 2000, the veteran reported that he 
had hearing loss and needed a hearing aid.  

At a July 2000 VA audiological examination, the veteran 
complained of hearing loss.  Audiometric testing revealed 
pure tone decibel thresholds as follows:





HERTZ



1000
2000
3000
4000
AVE.
RIGHT
10
10
50
60
32.5
LEFT
20
45
55
65
46.25

The pure tone threshold at 500 Hertz is not used in 
determining the evaluation but is used in determining whether 
or not a ratable hearing loss exists.  

The veteran's Maryland speech recognition score was 96 
percent correct in the right ear, and 90 percent correct in 
the left ear.  The examiner diagnosed moderate to severe 
sensory hearing loss above 2000 Hertz in the right ear and 
mild to moderately severe sensory loss above 1000 Hertz in 
the left ear.  He stated that the sensory hearing loss was 
not medically treated and was best remediated with hearing 
aids.  The pattern was consistent with noise induced type 
hearing loss.  He opined that, with no other significant 
noise exposure it was likely that this loss was connected to 
military noise exposure.  (It should be noted that a clerical 
error occurred in transferring the data from the actual 
testing form to the certified form.  The Board will consider 
the data that is more favorable to the veteran's claim).

In March 2001 a VA hearing aid examination was completed.

At a May 2001 audiological examination performed for the VA, 
the veteran complained of hearing loss, which was worse in 
the left ear.  Audiometric testing revealed pure tone decibel 
thresholds as follows:




HERTZ



1000
2000
3000
4000
AVE.
RIGHT
20
25
60
70
43.75
LEFT
25
55
55
65
50
  
The pure tone threshold at 500 Hertz is not used in 
determining the evaluation but is used in determining whether 
or not a ratable hearing loss exists.  

The veteran's Maryland speech recognition score was 88 
percent correct in the right ear, and 84 percent correct in 
the left ear.  The examiner diagnosed mild to severe sensori-
neural hearing loss above 1000 Hertz in the right ear with 
excellent word recognition and mild to severe sensori-neural 
hearing loss with good word recognition in the left ear.  The 
examiner indicated that the veteran had been wearing hearing 
aids for the two months.

In September 2001, the veteran submitted a statement 
indicating that he felt the RO's decision was weighted more 
toward the outpatient audiology test than the VA's 
examination.  

In May 2002, the veteran underwent an audiological assessment 
examination.

In a statement dated August 2002, the veteran reported that 
his professional career was in marketing and his ability to 
hear clearly was crucial.  He further reported that his 
hearing loss, which was service-connected, had a limiting 
effect on his ability to succeed.  He requested that his 
disability be raised to 20 or 30 percent disabling.  



Analysis

The veteran contends that his service-connected bilateral 
hearing loss is more disabling than currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. 
Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities.

The RO has rated the veteran's bilateral hearing loss as 0 
percent disabling under 38 C.F.R. § 4.85, Diagnostic Code 
6100.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85, 
Code 6100 (2002). 

A VA audiometry study dated May 2001 shows average decibel 
thresholds (for the four frequencies) and speech 
discrimination scores which correlate to auditory acuity 
numeric designation II in the right ear, and auditory acuity 
numeric designation II in the left ear.  See 38 C.F.R. § 
4.85, Table VI (2002).  A numeric designation of II in one 
ear, and a numeric designation of II in the other ear, 
corresponds to a 0 percent evaluation.  See 38 C.F.R. § 4.85, 
Table VII, Code 6100 (2002). 

The assignment of a disability rating for hearing impairment 
is derived from a mechanical application of the rating 
schedule to the specific numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In the instant case, the application 
of the rating schedule to the test results clearly 
demonstrates that no more than a 0 percent schedular rating 
is warranted.

The preponderance of the evidence is against the veteran's 
claim for an increased rating for bilateral hearing loss.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The claim for an increased rating for bilateral hearing loss 
is denied.



____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

